Mr. Justice Adams delivered the opinion of the court. This is error to reverse a decree of foreclosure of a mortgage on a bill filed by defendant in error against plaintiff in error. The pleadings having been made up, the cause was referred to a master to take proofs and report. The master found and reported in favor of defendant in error, and a decree was rendered accordingly. The abstract fails to show that any objections to the master’s report were made before the master. The reason for this is apparent from examination of the transcript which contains no objections to the report. It appears from the record that the master, October 4, 1897, served notice on the solicitor of plaintiff in error that the report was ready and would remain in his, the master’s, office until October 8, 1897, at 2 o’clock p. m., until which time objections thereto might be filed. Ho objections were filed before the master. October 14, 1897, the master’s report was filed in court, and on the same day a paper purporting to be “ Exceptions to master’s report ” was also filed in court. Hovember 1, 1897, the date of the decree, an order was entered that the objections before the master stand as exceptions to the report, but no objections having been filed before the master, there was nothing to which the order could apply. “ Objections to a master’s report should be made before the master, before the report is returned into a court, and should point out the grounds of objection with reasonable certainty. The exceptions filed to the report, after it is returned into court, should correspond with the objections made before the master and be confined to such objections as were allowed or overruled by the master,” etc. Springer v. Kroeschell, 161 Ill. 358, 371. The fact that no objections to the master’s report were filed before the master is sufficient to warrant an affirmance of the decree. But if we should consider the exceptions filed in the court as objections filed before the master the result would be the same. These exceptions, with the-exception of one as to the allowance of $50 solicitor’s feesv are too general. They do not specifically direct attention to any particular matter, or point out the ground of objection. The exception to the allowance of $50 as solicitor’s fees is untenable. The decree was for $1,652.90, and the trust deed provided for an allowance of $50 as solicitor’s fees. The amount allowed is very reasonable, and its allowance was proper. Baker v. Jacobson, 183 Ill. 171. Counsel for plaintiff in error objects to the appointment of a receiver on the ground that the bill was not sworn to nor a receiver asked. The bill was not sworn to, but it prays for the appointment of a receiver, and a receiver was not appointed merely on the bill, but on an affidavit of facts fully warranting the appointment, which affidavit is not shown in the abstract of plaintiff in error. The decree will be affirmed.